Citation Nr: 0206906	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION


The veteran served on active duty in the United States Navy 
from December 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

An historical review of the record shows that entitlement to 
service connection for a psychiatric disorder including PTSD 
was originally denied in an unappealed RO rating decision of 
September 1995.  The RO determined that a psychiatric 
disorder was not present during active service nor was a 
psychosis manifested to a compensable degree within one year 
following service separation.  Moreover, it was determined 
that there was no evidence of a definitive diagnosis of PTSD 
or adequate inservice stressors supporting a diagnosis of 
PTSD. 

In June 1996, the veteran filed a new claim of entitlement to 
service connection for PTSD, only.  

In December 1996 the RO affirmed the denial of entitlement to 
service connection for PTSD.  The veteran appealed to the 
Board.

In July 1999 the Board noted that a claim may not be reopened 
after a final denial unless new and material evidence is 
submitted.  In accordance with the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court")" 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board proceeded with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  

In this regard the Board determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
service connection for PTSD.  The veteran appealed to the 
Court.

While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's private attorney filed a 
joint motion in August 2000 requesting that the Court vacate 
the July 1999 decision.  The Court granted the request in 
September 2000, and remanded the case to the Board for 
compliance with the directives that were specified by the 
Court.

In his June 1999 statement to the Board on the veteran's 
behalf, the representative characterized the issue for 
appellate review as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Board 
notes that the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD has been neither procedurally prepared nor certified for 
appellate review, and is accordingly referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 ( 1995).

In a letter dated in March 2001 the veteran's representative 
requested that the Board grant a 90 day extension until June 
19, 2001 within which to submit additional evidence in 
support of the claim.  

In May 2001 the Board notified the veteran's representative 
that the time period within which to submit additional 
information in support of the claim was extended to June 24, 
2001.

By a letter dated June 19, 2001, the veteran's representative 
requested another extension of time until September 19, 2001 
in which to submit additional information.

On June 27, 2001 the undersigned member of the Board granted 
a 90 day extension until September 26, 2001 within which to 
submit additional materials pursuant to 38 U.S.C.A. § 7102(a) 
(West 1991 & Supp. 2001).

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD on a de novo 
basis pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO initially denied a claim of entitlement to service 
connection for PTSD when it issued an unappealed rating 
decision in September 1995.

2.  The evidence submitted since the September 1995 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is by itself or in combination with the other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the September 1995 rating decision 
wherein the RO denied the claim of service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a) 3.156(a), 20.1103 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the September 1995 
rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported in 
pertinent part below.

There were no complaints, findings or treatment for any 
psychiatric disorder evidenced by the service medical 
records.

The veteran's service personnel records show that he had over 
one year of foreign and/or sea service.  He was awarded the 
National Defense Service Medal.  He did not receive any 
awards or decorations denoting participation in combat.  The 
service personnel records do not show service in Vietnam but 
he did have a duty assignment in Guam.

In May 1992 the U.S. Department of Labor Employment Standards 
Administration notified the veteran of the acceptance of his 
on the job injury claim.  The specific condition accepted was 
adjustment with mixed disturbance of emotional conduct.  

Stressor statements from the veteran were associated with the 
claims file.  He reported that he was stationed at Guam where 
his main duties consisted of refueling ships.  He also 
performed search and rescue duties for planes which crashed 
in the ocean off the coast of Guam.

The veteran reported that he performed search and rescue 
operations six times while in the service.  He was involved 
in the retrieval of bodies and body parts at the crash 
scenes.  A friend of the veteran's named [redacted] was killed off 
the coast of Vietnam by bullets or a rocket.

Private treatment records from Kaiser Permanente were 
associated with the claims file.  Two records dated in 
February 1991 included diagnoses of mixed adjustment disorder 
and PTSD exacerbation.  A March 1995 clinical record showed 
the veteran was scheduled for hospital admission for PTSD.  

Vet Center clinical records dated in 1994 and 1995 were 
associated with the claims file.  A letter dated in September 
1994 included the notation that the veteran had sought 
treatment through the Vet Center for PTSD symptoms related to 
exposure to combat while serving in the U. S. Military.  

The RO denied the claim of entitlement to service connection 
for PTSD in September 1995.  The RO determined that there had 
been no clear diagnosis of PTSD of record.  There was no 
evidence of record verifying the claimed in-service 
stressors.  The veteran was informed of the denial of service 
connection and of his procedural and appellate rights via a 
letter from the RO dated in September 1995. The veteran did 
not appeal the denial of service connection for PTSD which 
became final in September 1996.

The evidence added to the record subsequent to the September 
1995 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported in 
pertinent part below.

Duplicates of some medical records were received subsequent 
to the September 1995 rating decision.

A lay statement from the veteran's spouse was received in 
June 1996.  She first met the veteran in 1977.  She described 
the symptomatology she observed in the veteran.

The veteran submitted a statement dated in June 1996.  He 
reported, in pertinent part, that he had been stationed in 
Guam beginning in February 1969.  Sometime thereafter his 
ship was sent to the coast of Vietnam until approximately 
November 1969.

Additional numerous VA outpatient treatment records have been 
associated with the claims file.  The records evidence 
complaints of, diagnosis of and treatment for PTSD and other 
mental disorders including major depressive disorder and 
depression not otherwise specified.  

In November 1996, a VA psychiatrist reported that the veteran 
was completely disabled by major depression and generalized 
anxiety disorder.

The report of a November 1996 VA examination has been 
associated with the claims file.  The veteran reported that 
he had served for 16 or 18 months on the island of Guam.  The 
ship he was assigned to was sent to Vietnam for 30 days.  
While serving off the coast of Vietnam, the ship was attacked 
and a friend of the veteran's was killed.  The veteran also 
performed body parts recovery for aircraft that crashed near 
Guam approximately once per month.  He reported that he also 
helped to flatten houses with tanks and 2.5 ton trucks in 
Vietnam after a Marine was killed by some villagers.  The 
diagnosis from the examination was mood disorder due to 
general medical condition with depressive features.

Additional service personnel records were associated with 
claims file in June 1997.  The records show that the veteran 
was stationed in Guam.

In October 1997 the veteran submitted a copy of a photograph 
which he reported to be the remains of a B52 crash that had 
occurred on July 29, 1969.

A lay statement from the veteran's spouse was received at the 
RO in December 1997.  She reported on the symptomatology she 
observed in the veteran.

Information was received at the RO from the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
July 1998.  USASCRUR noted that enclosed was the report that 
documented the aircraft incident mentioned by the veteran in 
his PTSD claim.  

On July 28, 1969, a B-52 burst into flames 23 seconds after 
takeoff, resulting in all the crewmembers being killed.  
However, it was further noted that USASCRUR was unable to 
document the veteran's personal involvement in the July 1969 
crash.  It was only able to verify that the veteran was 
stationed at the U. S. Naval Station on Guam at the time of 
the crash.

In an April 1998 private medical statement the veteran's 
treating private psychiatrist GJ, MD, stated that the 
veteran's PTSD was not work related but rather developed from 
his Vietnam experiences.

The report of a January 1999 VA PTSD examination has been 
associated with the claims file.  The veteran reported that 
on three occasions, the ship he was stationed on was sent to 
the ocean off the coast of Vietnam for a couple of weeks to 
refuel ships on the ocean.  On one such occasion, the 
veteran's best friend was killed during a surprise attack 
from a small enemy vessel.  The veteran also participated in 
rescue efforts for aircraft that crashed in the sea near 
Guam.

The pertinent diagnosis from the examination was PTSD.  It 
was the examiner's opinion that the veteran seemed to be more 
vulnerable to stressors than the average person.

Copies of duplicate statements from the veteran dated in 
March 2002 were received in the same month and year.  
Superimposed on both statements was a black and white 
photograph of poor image which the veteran claims was his 
friend [redacted] who was killed off the coast of Vietnam and the 
source of stressors associated with his PTSD.

Criteria

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of the mailing of the result of 
the initial review or determination.  

A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of the notification of the rating decision, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence' is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  38 C.F.R. § 3.156 (2001).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
medical evidence necessary to substantiate the claim.  He was 
provided with the laws and regulations pertaining to the 
issue on appeal.  

The record shows that in January 1999 the RO gratuitously 
scheduled the veteran for a VA psychiatric examination in 
connection with his claim of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for PTSD.  The VA examination report is 
on file.

Importantly, the VCAA states that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.  The duty to assist is 
limited to obtaining VA records that the Board is on notice 
as to their possible existence and relevance, and to 
obtaining evidence from any new source identified by the 
claimant.  


Significantly, the Board points out that VA's duty to provide 
a medical examination or obtain a medical opinion applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159; 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(to be codified as 38 C.F.R. § 3.159).  

In view of the foregoing the Board notes that the provisions 
of 38 C.F.R. § 3.655 are not for application at this time.

Accordingly, the Board finds that in view of the decision 
cited below the veteran is not prejudiced by the Board 
entering a decision at this time since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD which the RO denied in September 
1995.  

A preliminary review of the record suggests that VA had made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim. 

The RO indicated that the record at the time of the September 
1995 rating decision lacked evidence of a definitive 
diagnosis of PTSD with adequate stressors supporting a 
diagnosis of PTSD.  



When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).
Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

At the outset the Board notes that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Following a comprehensive review of the record the Board 
notes that the pertinent evidence submitted since the RO's 
unappealed decision in September 1995 includes VA psychiatric 
treatment records and psychiatric examination encompassing a 
diagnosis of PTSD, a private medical statement from the 
veteran's private psychiatrist noting that the veteran's PTSD 
developed from his inservice experiences, and information 
from USASCRUR documenting an aircraft incident mentioned by 
the veteran in his PTSD claim as a stressor.  

Significantly, the added evidence cited above does bear 
directly and substantially on the specific issue at hand, and 
is neither cumulative nor redundant; and by itself or in 
combination with the other evidence, is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  The additional evidence is both new and 
material.  Accordingly, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

